Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement dated as of January 14, 2010 (the “Agreement”), is
entered into by and between Bare Escentuals, Inc., a Delaware corporation (the
“Company”), and Leslie A. Blodgett (the “Executive”).

RECITALS

WHEREAS, pursuant to an Agreement and Plan of Merger, dated January 14, 2010
(the “Merger Agreement”), among the Company, Shiseido Company, Ltd., a
corporation organized under the laws of Japan (“Parent”), and Blush Acquisition
Corporation, a Delaware corporation and an indirect wholly owned subsidiary of
Parent (“Purchaser”), the Company will become an indirect wholly owned
subsidiary of Parent upon the completion of a tender offer (the “Offer”) and the
subsequent merger of Purchaser with and into the Company (the “Merger”), in each
case, as contemplated by, and more fully described in, the Merger Agreement;

WHEREAS, as a condition and mutual inducement to the transactions contemplated
by the Merger Agreement, and to preserve the value and the goodwill of the
business being acquired by Parent in connection with the Offer and the Merger,
the Merger Agreement contemplates, among other things, that the Executive shall
enter into this Agreement, a Contribution Agreement by and among the Company,
Parent, Purchaser, Blush Holdings, LLC, a Delaware limited liability company and
an indirect subsidiary of Parent (“Holdings”) and the Executive, of even date
herewith (the “Contribution Agreement”), the Limited Liability Company Agreement
of Holdings (as the same may be amended from time to time, the “LLC Agreement”),
and an amended Name and Likeness License Agreement by and between the Company
and the Executive, dated as of September 22, 2006, and amended as of the even
date herewith (as amended, the “License Agreement”);

WHEREAS, the Company desires that the Executive continue to be employed by the
Company to carry out the duties and responsibilities described below, all on the
terms and conditions hereinafter set forth; and

WHEREAS, the Executive desires to accept such employment on such terms and
conditions.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

SECTION 1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts employment
as the Executive Chair of the Company.

SECTION 2. Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment hereunder shall be for a term commencing immediately upon
Purchaser’s purchase of shares of common stock of the Company pursuant to the
Offer (such date of such purchase being hereinafter referred to as the
“Effective Date”) and ending on the



--------------------------------------------------------------------------------

third anniversary of the Effective Date unless, and to the extent, such term may
be extended by mutual written agreement of the Company and the Executive. Unless
so extended, the Executive’s employment shall terminate on the last day of the
applicable term, and the Executive shall be paid the Accrued Rights (as defined
below) within 10 days thereafter, but shall not be entitled to receive any
severance benefits or payments. Notwithstanding anything herein to the contrary,
in the event that Purchaser’s purchase of shares of the common stock of the
Company pursuant to the Offer is abandoned or otherwise fails to occur, and/or
the Merger Agreement is terminated prior to the completion of the Offer, this
Agreement shall be null and void ab initio. The period from the Effective Date
until the termination of the Executive’s employment under this Agreement is
hereafter referred to as “the term of this Agreement” or “the term hereof.”

SECTION 3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company in the
capacity of an executive officer of the Company as the Executive Chair of the
Company and report to Carsten Fischer or his successor in the office of Chief
Officer of the International Business Division of Parent, or any successor
office following a corporate reorganization of Parent (the “Parent Designated
Officer”). In addition, and without further compensation, the Executive shall
serve as a member of the Board of Directors of the Company and as a director
and/or officer of one or more of the Company’s Subsidiaries (as defined in
Section 15 below) if so elected or appointed from time to time. During the term
hereof, the Company shall maintain executive offices for the Executive in San
Francisco, California.

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall perform such duties and responsibilities on behalf of
the Company as are commensurate with her position as Executive Chair and
co-principal executive officer of the Company, as may be reasonably assigned to
the Executive by the Parent Designated Officer from time to time, including,
without limitation, (i) developing the long-term strategy of the Company in
cooperation and consultation with the Chief Executive Officer of the Company and
the Parent Designated Officer, (ii) shaping the creative vision, marketing
direction and product development for the Company, (iii) building and
maintaining external relationships and brand awareness with clients, customers
and distributors; and (iv) serving as the spokesperson and face of the Company
to the public, media and the industry; provided that it is hereby agreed and
understood that (x) the senior executives of the Company responsible for
marketing and product development shall report to both the Executive and the
Chief Executive Officer of the Company and (y) certain other executives of the
Company, who are responsible for corporate functions (e.g., human resources,
information technology and legal) may have reporting obligations to Parent and
to other Affiliates of the Company in the United States (and employees of
Affiliates of the Company may also report to such Company executives), in
addition to those to the Executive and otherwise within the Company. The parties
hereby acknowledge and agree that during the term hereof it is intended that the
responsibilities, duties and authority of the principal executive officers of
the Company shall be allocated between (but not necessarily shared by) the
Executive Chair and Chief Executive Officer, as contemplated above, and that
Myles B. McCormick shall serve the Company as its Chief Executive Officer;
provided, however, in the event that Mr. McCormick ceases to serve as the Chief
Executive Officer for any reason during the term hereof, the Executive shall be
consulted by the Parent Designated Officer in connection

 

2



--------------------------------------------------------------------------------

with the selection of any successor to Mr. McCormick in the office of Chief
Executive Officer of the Company.

(c) During the term hereof, the Executive shall devote her full business time
and her best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates (as
defined in Section 15 below) and to the discharge of her duties and
responsibilities hereunder. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during the term of this Agreement, except as may be expressly approved
in advance by the Parent Designated Officer in writing; provided that, the
Executive shall, to the extent that such activity does not contravene the first
sentence of this Section 3(c), be entitled to (i) continue her membership and
current level of involvement on the board of governors of Cosmetic Executive
Women, Inc., and (ii) join two additional corporate boards of an entity that is
not a competitor of the Company or Parent, and devote a reasonable amount of
time to activities as a member of such board of directors.

SECTION 4. Compensation and Benefits. Subject to the provisions of this
Agreement, as compensation for all services performed by the Executive under and
during the term hereof and subject to performance of the Executive’s duties and
of the obligations of the Executive to the Company and its Affiliates, pursuant
to this Agreement or otherwise:

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Seven Hundred Thousand Dollars ($700,000) per annum,
payable in accordance with the payroll practices of the Company for its
executives and, subject to annual cost of living increases, as determined by the
Remuneration Committee of the Board of Directors of Parent (the “Remuneration
Committee”), in its sole discretion. Such base salary, as from time to time
adjusted, is hereafter referred to as the “Base Salary.”

(b) Incentive and Bonus Compensation. As additional compensation for her
services hereunder, the Executive shall be eligible, during the term hereof, to
participate in the Company’s annual bonus plan, in effect from time to time,
with an annual target bonus equal to 100% of the Executive’s Base Salary,
subject to attainment of corporate performance goals as determined by the
Remuneration Committee (such target performance goals shall be hereinafter
referred to as “Bonus Target Performance”) for each Bonus Year (as defined in
Section 15 below) during the term hereof. Any bonus earned and payable under
this Section 4(b) is referred to herein as an “Annual Bonus.” If Company
performance is at least 91.5% of the Bonus Target Performance for the Bonus Year
(“Bonus Threshold Performance”), the Annual Bonus shall be equal to 25% of Base
Salary, and if Company performance is equal to or greater than 113% of Bonus
Target Performance for the Bonus Year (“Bonus Maximum Performance”), the Annual
Bonus shall be equal to 200% of Base Salary, with payouts for Company
performance between Bonus Threshold Performance and Bonus Target Performance,
and between Bonus Target Performance and Bonus Maximum Performance,
respectively, determined ratably by the Remuneration Committee. The performance
goals and Bonus Target Performance for the 2010 Bonus Year shall be set forth in
a side letter by and between the Company and the Executive, of even date
herewith (the “Side Letter”). Notwithstanding the

 

3



--------------------------------------------------------------------------------

foregoing, the Remuneration Committee shall have the discretion, but not the
obligation, to pay an Annual Bonus, in an amount not to exceed 25% of the
Executive’s Base Salary, with respect to any Bonus Year for which Bonus
Threshold Performance is not met or exceeded. The Annual Bonus, if any, due to
the Executive for any Bonus Year, shall be paid to the Executive no later than
March 15th of the year following the end of the applicable Bonus Year.

(c) Long-term Incentive Award. On the Effective Date, the Executive shall
receive a cash-based, long-term incentive award (the “LTI Award”), which shall
have a target value, as determined by the Remuneration Committee, equal to
$3.585 million in the aggregate (the “LTI Target Value”) and which shall vest
subject to (i) the attainment by the Company of cumulative performance
conditions for Bonus Years 2010, 2011 and 2012 (the “LTI Performance Period”),
as set forth in the Side Letter (such cumulative target performance conditions
shall be hereinafter referred to as “LTI Target Performance”), and (ii) the
Executive’s continued employment with the Company until the expiration of the
Performance Period. If Company performance during the LTI Performance Period is
at least 80% of LTI Target Performance (the “LTI Threshold Performance”), the
value of the LTI Award shall be equal to 50% of the LTI Target Value, and if
Company performance during the LTI Performance Period is equal to or greater
than 120% of LTI Target Performance (“LTI Maximum Performance”), the value of
the LTI Award shall be equal to 200% of the LTI Target Value, with payouts for
Company performance between LTI Threshold Performance and LTI Target
Performance, and between LTI Target Performance and LTI Maximum Performance,
respectively, determined ratably by the Remuneration Committee. Subject to the
attainment of LTI Threshold Performance for the LTI Performance Period, the LTI
Award shall be settled by a lump sum cash payment, in an amount determined in
accordance with the preceding sentence, to the Executive within 45 days
following the expiration of the LTI Performance Period. Notwithstanding the
foregoing, in the event of a Change of Control of the Company (as defined in
Section 15 below), the LTI Award shall vest in full and be settled to the
Executive within 45 days following the Change of Control, with the payout value
determined (x) based on the actual performance of the Company for the full Bonus
Years elapsed in the LTI Performance Period prior Change of Control of the
Company and (y) assuming performance of the Company at LTI Target Performance
for the Bonus Year in which the Change of Control of the Company occurs and any
subsequent Bonus Year in the LTI Performance Period; provided that to the extent
that the Change of Control of the Company does not satisfy the requirements of a
change in control payment event for purposes of Section 409A (as defined in
Section 5(j) below), the LTI Award shall be settled to the Executive within 10
days following the first to occur of (i) a Change of Control of the Company
meeting the requirements of Section 409A and (ii) the Executive’s termination of
employment. For the avoidance of doubt, Bonus Year 2010 shall be deemed to be a
full Bonus Year for purposes of determining the number of full Bonus Years
elapsed in the LTI Performance Period under this Agreement, notwithstanding the
occurrence of the Effective Date after January 1, 2010. It is hereby agreed and
understood that during the term hereof, the Executive shall not be eligible for
any other long-term incentive compensation from the Company and its Affiliates,
other than the LTI Award.

 

4



--------------------------------------------------------------------------------

(d) Vacations and Sick Leave. During the term hereof, the Executive shall be
entitled to six weeks of vacation per year and 10 sick days per year, to be
taken at such times and intervals as shall be determined by the Executive.

(e) Other Benefits. During the term hereof and subject to any contribution
therefore generally required of executives of the Company, the Executive shall
be entitled to participate in any and all employee benefit plans from time to
time in effect for executives of the Company generally, except to the extent
such plans are in a category of benefit otherwise provided to the Executive
(e.g., severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Company
may alter, modify, add to or terminate its employee benefit plans (except for
the Severance Amount as set forth herein in Section 5(d)(ii)) at any time as it,
in its sole judgment, determines to be appropriate, without recourse by the
Executive. Notwithstanding the foregoing, the Company shall provide the
Executive for the entire term of this Agreement with fully-paid health, dental,
disability and life insurance benefits for Executive and her family on terms no
less favorable than as of the Effective Date without any required contribution
from the Executive.

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of her duties and responsibilities hereunder, including but not
limited to, (i) a car allowance, in an amount not to exceed $1,200 per month;
(ii) a fully-paid on-site parking space at the Company’s headquarters in San
Francisco, California; (iii) first class airfare when traveling on Company
business; and (iv) expenses incurred in respect of wardrobe required for
television appearances made by the Executive in connection with her duties on
behalf of the Company and its Affiliates, subject to such reasonable
substantiation and documentation as may be specified by the Company from time to
time. Any amounts payable under this Section 4(f) shall be made in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or
before the last day of the Executive’s taxable year following the taxable year
in which the Executive incurred the expenses. The amounts provided under this
Section 4(f) during any taxable year of the Executive’s will not affect such
amounts provided in any other taxable year of the Executive’s, and the
Executive’s right to reimbursement for such amounts shall not be subject to
liquidation or exchange for any other benefit.

SECTION 5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive, to her estate,
(i) the Base Salary earned but not paid through the date of termination (payable
within 10 days thereafter), (ii) any bonus compensation earned or awarded but
unpaid on the date of termination payable in accordance with Section 4(b) above,
(iii) a pro-rated portion of the Annual Bonus that the Executive would have
earned for the year of the Executive’s death, pro-rated based on

 

5



--------------------------------------------------------------------------------

actual performance for such year and the period of time served by the Executive
during such year, payable when the Company generally pays annual bonuses to
employees, but in no event later than March 15th of the year following the year
in which the Executive’s death occurs, (iv) accrued vacation through the date of
termination (payable within 10 days thereafter) and (v) unreimbursed expenses
for which documentation is properly submitted and payable in accordance with
Section 4(f) above (all of the foregoing clauses (i) through (v), the “Final
Compensation”). In addition, the LTI Award shall vest on a prorated basis and be
settled to the Executive’s beneficiary or her estate, as applicable, within 10
days following the date of her death, with the pro-ration based on the number of
full Bonus Years elapsed in the LTI Performance Period prior to the date of the
Executive’s death, and with the payout value of the LTI Award based on actual
Company performance for such Bonus Years; provided that if the Executive’s death
occurs prior to December 31, 2010, the Executive shall not be entitled to the
vesting and settlement of the LTI Award, which instead shall be immediately
forfeited and cancelled as of the date of her death. The Company shall have no
further obligation to the Executive hereunder other than any legal obligations
to make health insurance coverage available to the Executive’s dependents, at
the dependents’ expense, under COBRA (as defined in Section 15 below).

(b) Disability.

(i) During the term hereof, the Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during her employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of her duties and responsibilities
hereunder, with or without reasonable accommodation, for 120 days during any
period of 365 consecutive calendar days. Subject to Section 6, in the event of
such termination, the Company shall have no further obligation to the Executive,
other than for payment of the Final Compensation, the vesting and, subject to
Sections 5(i) and 5(j) below, settlement of the LTI Award within 10 days
following the Executive’s termination of employment in accordance with the
provisions of Section 5(a), and any legal obligations to make health insurance
coverage available to the Executive, at the Executive’s expense, under COBRA;
provided that if the Executive’s termination of employment occurs prior to
December 31, 2010, the Executive shall not be entitled to the vesting and
settlement of the LTI Award, which shall instead be immediately forfeited and
cancelled as of the date of such termination.

(ii) The Parent Designated Officer in consultation with the Remuneration
Committee may designate another employee to act in the Executive’s place during
any period of the Executive’s disability. Notwithstanding any such designation,
the Executive shall continue to receive the Base Salary in accordance with
Section 4(a) and benefits in accordance with Section 4(e), to the extent
permitted by the then-current terms of the applicable benefit plans, until the
termination of her employment; provided that such Base Salary shall be reduced
by any disability income benefits the Executive receives under the Company’s
disability income plan.

 

6



--------------------------------------------------------------------------------

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall continue to participate in Company benefit
plans in accordance with Section 4(e) and subject to and in accordance with the
terms of such plans, until the termination of her employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of her duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or her duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled. If the Executive or her duly appointed guardian reasonably objects to
the physician selected by the Company, the Executive or her duly appointed
guardian and the Company shall mutually select an independent physician. The
determination by any physician selected under this section shall for the
purposes of this Agreement be conclusive of the issue. In any event, if the
Executive shall fail to submit to a medical examination under this section, the
Company’s determination of the issue shall be binding on the Executive.

(c) By the Company for Cause. During the term hereof, the Company may terminate
the Executive’s employment under this Agreement for Cause at any time upon
notice to the Executive setting forth in reasonable detail the nature of such
Cause. The following, as determined by the Parent Designated Officer in
consultation with the Remuneration Committee in their reasonable judgment, shall
constitute Cause for termination:

(i) commission of a felony or any crime involving dishonesty or moral turpitude;

(ii) commission of any fraud, theft, embezzlement, misappropriation of funds,
material breach of fiduciary duty as an officer or director or serious act of
dishonesty;

(iii) repeated failure to follow the reasonable instructions of the Parent
Designated Officer, which failure is materially injurious to the Company or any
of its Affiliates, individually or in the aggregate, and which failure does not
cease within 15 days after written notice specifying such failure in reasonable
detail is given to the Executive by jointly by the Parent Designated Officer and
the Remuneration Committee;

(iv) engaging in conduct likely to make the Company or any of its Affiliates
subject to criminal liabilities, other than those arising from the Company’s
normal business activities; or

(v) willful engagement in any other conduct or gross negligence, in either case
that involves a material breach of fiduciary obligation on the part of the
Executive as an officer or director or that could reasonably be expected to have
a material

 

7



--------------------------------------------------------------------------------

adverse effect upon the business interests or reputation of the Company or any
of its Affiliates.

Upon the giving of notice of termination of the Executive’s employment under
this Agreement for Cause, the Company shall have no further obligation or
liability to the Executive, other than for the Accrued Rights, payable in
accordance with Section 5(d)(i) below, the settlement of any LTI Award that had
vested prior to the Executive’s termination of employment (as determined in
accordance with the following sentence) within 10 days following the termination
of the Executive’s employment (subject to Sections 5(i) and 5(j) below), any
obligations to make health insurance coverage available, at the Executive’s
expense, under COBRA and as may otherwise be set forth in Section 6 below. The
LTI Award shall be deemed vested based on the number of full Bonus Years elapsed
in the LTI Performance Period prior to the date of the Executive’s termination,
with the payout value of the LTI Award based on actual Company performance for
such Bonus Years; provided that if the Executive’s termination of employment
occurs prior to December 31, 2010, the Executive shall not be entitled to the
vesting and settlement of the LTI Award, which shall instead be immediately
forfeited and cancelled as of the date of such termination. In the event of any
termination pursuant to this Section 5(c), the Executive shall not be entitled
to receive any Annual Bonus after the provision of notice of such termination.

(d) By the Company Other than for Cause or by Executive for Good Reason. The
Company may terminate the Executive’s employment under this Agreement other than
for Cause at any time upon notice to the Executive. The Executive may terminate
her employment under this Agreement for Good Reason at any time pursuant to the
notice provisions described in Section 5(d)(iii) below. In the event the Company
terminates the Executive’s employment without Cause and other than as a result
of her death or disability, or if the Executive terminates her employment for
Good Reason, in each case, during the term hereof:

(i) The Company shall pay the Executive (A) accrued but unpaid base salary or
other wages through the date of termination within 10 days thereafter,
(B) accrued but unused vacation through the date of termination within 10 days
thereafter, (C) any earned but unpaid Annual Bonus payable in accordance with
Section 4(b) below, plus (D) unreimbursed expenses for which documentation is
properly submitted and payable in accordance with Section 4(f) above
(collectively, the “Accrued Rights”).

(ii) Subject to (A) the Executive’s execution of a general release of all
claims, which the Executive allows to become effective, in substantially the
form attached hereto as Exhibit A (the “Release”), within 60 days after
Executive’s separation from service (the “Release Period”), and (B) the
Executive’s compliance with the Executive’s obligations under the Proprietary
Agreements (as defined in Section 7 below), the Contribution Agreement and the
License Agreement, then the Company will pay the Executive, as severance,
(1) cash in an amount equal to 18 months of the Executive’s Base Salary,
(2) cash in an amount equal to 150% of the Annual Bonus earned by the Executive
in the last completed Bonus Year, (3) an additional cash amount

 

8



--------------------------------------------------------------------------------

equal to $7,000, which the Executive may, but is not obligated to use, to pay
the premiums upon converting her Company life insurance policy into an
individual policy, and (4) provided that the Executive makes a timely and
accurate election for continued coverage under the Company’s medical, dental and
vision insurance plans under COBRA for the Executive and her eligible
dependents, payment of the premiums for such COBRA coverage for up to 18 months
(or such earlier date as she and her dependents cease to be eligible for such
coverage), less the applicable active employee contribution for such coverage in
an amount not to exceed the premium paid by the Executive immediately prior to
her termination date (which amount the Executive will be required to pay
directly) (collectively, the “Severance Amount”). Subject to Sections 5(i) and
5(j) below, items (1), (2), (3) and (4) of the Severance Amount will be payable
in equal installments on the Company’s regular payroll pay cycle for 18 months
commencing with the first payroll cycle following the expiration of the Release
Period. In addition, and likewise subject to the execution by the Executive of
an effective Release during the Release Period, the LTI Award shall vest in full
and be settled to the Executive, subject to Sections 5(i) and 5(j) below, on the
first business day immediately following the expiration of the Release Period,
with the payout value of the LTI Award determined (x) based on the actual
performance of the Company for the full Bonus Years elapsed in the LTI
Performance Period prior the Executive’s termination of employment and
(y) assuming performance of the Company at LTI Target Performance for the Bonus
Year in which the termination of employment occurs and any subsequent Bonus Year
in the LTI Performance Period; provided that if the Executive’s termination of
employment occurs prior to December 31, 2010, the Executive shall not be
entitled to the vesting and settlement of the LTI Award, which shall instead be
immediately forfeited and cancelled as of the date of such termination.
Notwithstanding the foregoing, none of the Severance Amount shall be paid to the
Executive, nor shall the LTI Award vest and be settled to the Executive, in the
event that the Release shall not have become effective by the expiration of the
Release Period. Subject to Section 6 below, payment by the Company of the
Accrued Rights and the Severance Amount and the settlement of the LTI Award
shall constitute the entire obligation of the Company to the Executive under
this Agreement in the event of the Executive’s termination of employment by the
Company without Cause or by the Executive for Good Reason.

(iii) “Good Reason” is defined as the following material adverse changes to the
Executive’s employment with the Company without her written consent:

(A) a failure by the Company to continue the Executive as the Executive Chair of
the Company,

(B) material diminution of nature or scope of the Executive’s responsibilities,
duties or authority as Executive Chair and co-principal executive officer of the
Company as set forth in Section 3(b) above, including by reason of the authority
of the Parent Designated Officer, the Remuneration Committee or any other
officer or agent of Parent to do so,

 

9



--------------------------------------------------------------------------------

(C) requiring the Executive to report to anyone other than the Parent Designated
Officer,

(D) termination of Mr. McCormick’s employment with the Company by the Company
without “Cause” (as such term is defined in Mr. McCormick’s Employment Agreement
with the Company of even date herewith) prior to the first anniversary of the
Effective Date,

(E) a Change of Control of the Company,

(F) material breach of the Agreement by the Company, or

(G) requiring the executive to relocate her primary Company office outside of
the San Francisco, California area.

In order to resign for Good Reason, the Executive must provide written notice to
the Company of the occurrence of any of the foregoing events or conditions
without the Executive’s written consent within 30 days after the initial
occurrence of such event. The Company or any successor or Affiliate shall have a
period of 30 days to cure such event or condition after receipt of written
notice of such event from the Executive. Any resignation of the Executive’s
employment for “Good Reason” must occur no later than 30 days following the
expiration of the cure period and must be a resignation from all positions she
then holds with the Company and its Affiliates. The Executive’s resignation from
employment with the Company for Good Reason shall be treated as an involuntary
termination.

Notwithstanding anything to the contrary in this Agreement or in that certain
Amended and Restated Employment Agreement by and between the Company and the
Executive, dated as of December 19, 2008 (the “Prior Agreement”), the Executive
expressly acknowledges and agrees that none of the following will constitute
Good Reason for purposes of this Agreement or the Prior Agreement: (1) the
execution of the Merger Agreement (or any other agreement contemplated by the
Merger Agreement, including, without limitation, this Agreement, the
Contribution Agreement or the License Agreement), (2) the Offer, (3) the Merger,
(4) the abandonment or other failure of the Offer or the Merger to be completed
or completed or (5) any diminution of nature or scope of the Executive’s
responsibilities, duties or authority that results from (x) the delisting of the
Company’s securities from The Nasdaq Global Stock Market or (y) the termination
of the Company’s obligation to file periodic and current reports with the
Securities and Exchange Commission. In addition, the Executive hereby
acknowledges and agrees that the Company’s status as a subsidiary of Parent upon
Purchaser’s purchase of shares of common stock of the Company pursuant to the
Offer shall not constitute Good Reason for purposes of the Prior Agreement. The
Executive further acknowledges and agrees that this Agreement shall serve as the
writing required under Section 15 of the Prior Agreement.

(e) By Executive Other than For Good Reason. The Executive may terminate the
Executive’s employment other than for Good Reason under this Agreement at any

 

10



--------------------------------------------------------------------------------

time upon 30 days’ notice to the Company. In the event of termination of the
Executive’s employment pursuant to this Section 5(e), the Parent Designated
Officer in consultation with the Remuneration Committee may elect to waive or
reduce the period of notice, and, if the Parent Designated Officer so elects,
the Company will pay the Executive the Base Salary for the notice period (or for
any remaining portion of the period), which amount shall be paid in a lump sum
within 10 days following the date of the Executive’s termination of employment,
together with the balance of the Accrued Rights. In addition, the LTI Award
shall vest on a prorated basis and, subject to Sections 5(i) and 5(j) below, be
settled to the Executive within 10 days following the termination of the
Executive’s employment, with the pro-ration based on the number of full Bonus
Years elapsed in the LTI Performance Period prior to the date of the Executive’s
termination, and with the payout value of the LTI Award based on actual Company
performance for such Bonus Years; provided that if the Executive’s termination
of employment occurs prior to December 31, 2010, the Executive shall not be
entitled to the vesting and settlement of the LTI Award, which shall instead be
immediately forfeited and cancelled as of the date of such termination. In the
event of any termination pursuant to this Section 5(e), the Executive shall not
be entitled to receive any Annual Bonus after the provision of notice of such
termination. The Executive’s rights to continued health insurance coverage after
her termination shall be at her own expense as provided under COBRA.

(f) Mitigation. The Executive shall not be required to mitigate damages with
respect to the termination of her employment under this Agreement by seeking
other employment or otherwise, and there shall be no offset against amounts due
to the Executive under this Agreement on account of subsequent employment.
Additionally, amounts owed to the Executive under this Agreement shall not be
offset by any claims the Company may have against the Executive, and the
Company’s obligation to make the payments provided for in this Agreement, and
otherwise to perform its obligations hereunder, shall not be affected by any
other circumstances, including, without limitation, any counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others.

(g) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “notice of termination” to the
other party hereto given in accordance with Section 5 of this Agreement. In the
event of a termination by the Company for Cause, or by the Executive for Good
Reason, the notice of termination shall (i) indicate the specific termination
provision in this Agreement relied upon, (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) specify the
date of termination. The failure by the Executive or the Company to set forth in
the notice of termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(h) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from

 

11



--------------------------------------------------------------------------------

(i) any director, officer or employee position the Executive has with the
Company or any of its Affiliates and (ii) all fiduciary positions (including as
a trustee) the Executive holds with respect to any employee benefit plans or
trusts established by the Company or any of its Affiliates. The Executive agrees
that this Agreement shall serve as written notice of resignation in this
circumstance.

(i) Section 280G of the Code. Payments under this Section 5 shall be made
without regard to whether the deductibility of such payments (or any other
payments to or for the benefit of the Executive) would be limited or precluded
by Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and without regard to whether such payments (or any other payments) would
subject the Executive to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code; provided, that if the total
of all payments to or for the benefit of the Executive, after reduction for all
federal taxes (including the tax described in Section 4999 of the Code, if
applicable) with respect to such payments (“Executive’s total after-tax
payments”), would be increased by the limitation or elimination of any payment
under this Section 5, amounts payable under this Section 5 shall be reduced to
the extent, and only to the extent, necessary to maximize the Executive’s total
after-tax payments (the “required reduction amount”). The determination as to
whether and to what extent payments under this Section 5 are required to be
reduced in accordance with the preceding sentence shall be made at the Company’s
expense by the Company’s independent accountants (the “Outside Firm”). In the
event of any mistaken underpayment or overpayment under this Section 5, as
determined by the Outside Firm, the amount of such underpayment or overpayment
shall forthwith be paid to the Executive or refunded to the Company, as the case
may be, with interest at 120% of the applicable Federal rate provided for in
Section 7872(f)(2) of the Code. Any reduction in payments required by this
Section 5 shall be applied as follows: First out of the cash components of the
Severance Amount, second out of COBRA premium component of the Severance Amount,
and lastly out of the vesting of any equity awards.

(j) Required Delay for Certain Deferred Compensation. Notwithstanding any other
provision of this Agreement, if at the time of separation from service the
Executive is determined by the Company to be a specified employee (as defined in
Section 409A of the Code (together, with any state law of similar effect,
“Section 409A”) and Section 1.409A-1(i) of the Treasury Regulations), and the
Company determines that delayed commencement of any portion of the termination
payments and benefits payable to the Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion of the Executive’s
termination payments and benefits shall not be provided to the Executive prior
to the earliest of (A) the date that is six months and one day after the
Executive’s separation from service, (B) the date of the Executive’s death or
(C) such earlier date as is permitted under Section 409A (any such delayed
commencement, a “Payment Delay”). Upon the expiration of such Payment Delay, all
payments deferred pursuant to a Payment Delay shall be paid in a lump sum to the
Executive on the first day following the expiration of the Payment Delay, and
any remaining payments due under the Agreement shall be paid on the original
schedule provided herein.

 

12



--------------------------------------------------------------------------------

(k) Section 409A. This Agreement is intended to meet the requirements of
Section 409A, and shall be interpreted and construed consistent with that
intent. References to termination of employment, retirement, separation from
service and similar or correlative terms in this Agreement shall mean a
“separation from service” (as defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. Each
installment of the payments and benefits provided for in this Agreement shall be
treated as a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).

SECTION 6. Effect of Termination. The provisions of this Section 6 shall apply
in the event of a termination of the Executive’s employment, whether due to the
expiration of the term hereof, pursuant to Section 5 or otherwise.

(a) Payment by the Company of the Accrued Rights, receipt of benefits otherwise
due in accordance with the terms of the Company’s 401(k) plan, indemnification
under Section 14 below and payments or benefits that may be due the Executive
under Section 5 above shall constitute the entire obligation of the Company to
the Executive under this Agreement.

(b) Except for health insurance coverage continued pursuant to COBRA (including
pursuant to Section 5(d) above) and receipt of benefits otherwise due terminated
employees under group insurance coverage consistent with the terms of the
applicable Company welfare benefit plan, the Executive’s employee benefits shall
terminate pursuant to the terms of the applicable benefit plans based on the
date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payment to the Executive following such
date of termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including, without limitation, the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5 hereof other than
the Accrued Rights is expressly conditioned upon the Executive’s continued full
performance of obligations under Sections 7, 8 and 9 hereof. The Executive
recognizes that, except as expressly provided in Section 5 above and this
Section 6, no compensation is payable after termination of employment under this
Agreement.

SECTION 7. Confidential Information and Inventions. The Executive affirms her
continuing obligations to the Company under the Employee Intellectual Property
and Confidentiality Agreement and the Invention Assignment Agreement (together,
the “Proprietary Agreements”). The terms of the Proprietary Agreements are
incorporated by reference herein.

SECTION 8. Non-Solicitation of Employees. The Executive agrees that for an
18-month period commencing on the date her employment actually terminates, the
Executive will not, directly or indirectly, solicit for hire or attempt to
solicit for hire any employee of the Company or any of its Affiliates, assist in
such soliciting for hire by any Person, or encourage any such employee to
terminate his or her relationship with the Company or any of its Affiliates.

 

13



--------------------------------------------------------------------------------

SECTION 9. License Agreement. The Executive affirms her continuing obligations
to the Company under the License Agreement and hereby agrees to remain bound by
the terms of the License Agreement, as the same may be amended from time to time
in accordance with the terms thereof.

SECTION 10. Injunctive Relief. Without intending to limit the remedies available
to the Company under this Agreement, the Contribution Agreement or the License
Agreement, the Executive agrees that a breach of any of the covenants contained
in Sections 7 and 8 of this Agreement may result in material and irreparable
injury to the Company and its Affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
or any of its Affiliates shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Executive from engaging in activities prohibited by
the covenants contained in Sections 7 or 8 of this Agreement or such other
relief as may be required specifically to enforce any of the covenants contained
in this Agreement or the Proprietary Agreements. Such injunctive relief in any
court shall be available to the Company or the Affiliate in lieu of, or prior to
or pending determination in, any arbitration proceeding.

SECTION 11. Defense of Claims. The Executive agrees that, during the term
hereof, and, to the extent that the Executive is eligible to receive the
Severance Amount, for a period of 18 months after termination of the Executive’s
employment, upon request from the Company, the Executive will cooperate with the
Company in the defense of any claims or actions that may be made by or against
the Company that affect the Executive’s prior areas of responsibility, except if
the Executive’s reasonable interests are adverse to the Company in such claim or
action. The Company agrees to promptly reimburse the Executive for all of the
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with the Executive’s obligations under this
Section 11.

SECTION 12. Nondisparagement. The Executive agrees that at no time during her
employment by the Company or thereafter shall she make, or cause or assist any
other person to make, any statement or other communication to any reporter,
author, producer or similar person or entity or to any general public media in
any form (including, without limitation, books, articles or writings of any
other kind, as well as film, videotape, audio tape, computer/internet format or
any other medium) which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company or any Affiliate, or any of
their respective directors, officers or employees. In turn, the Company and
Parent, shall not, in any authorized corporate communications to third parties,
and shall endeavor to direct their directors and executive officers, including,
without limitation, the Parent Designated Officer and the members of the
Remuneration Committee, not to, make, or cause or assist any other person to
make, any statement or other communication to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/internet format or any other medium) which
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the Executive.

 

14



--------------------------------------------------------------------------------

SECTION 13. Conflicting Agreements. The Executive hereby represents and warrants
that the execution of this Agreement and the performance of her obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

SECTION 14. Indemnification. The Company will honor and abide by the
indemnification agreement between the Company and the Executive, dated
August 17, 1994 (the “Indemnification Agreement”), which shall survive the Offer
and the Merger and continue in full force and effect in accordance with its
terms, whether or not the Company’s insurance covers all such costs. Parent, for
a period of six years after the Effective Time, shall cause the certificate of
incorporation and by-laws of the Company to contain provisions no less favorable
with respect to indemnification and limitation of liabilities of directors and
officers and advancement of expenses than are set forth as of the date of this
Agreement, which provisions shall not be amended, repealed or otherwise modified
in a manner that would adversely affect the rights of the Executive. The rights
of the Executive under this Section 14 shall survive the termination of the
employment of the Executive with the Company. The Executive agrees to promptly
notify the Company of any actual or threatened claim arising out of or as a
result of her employment with the Company.

SECTION 15. Definitions. For purposes of this Agreement, the following
definitions apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
either management authority or equity interest.

“Bankruptcy” shall mean, with respect to any entity, (i) the commencement by the
entity of any proceeding seeking relief under any provision or chapter of the
federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization; (ii) an adjudication that the entity
is insolvent or bankrupt; (iii) the entry of an order for relief under the
federal Bankruptcy Code with respect to the entity; (iv) the filing of any such
petition or the commencement of any such case or proceeding against the entity,
unless such petition and the case or proceeding initiated thereby are dismissed
within 90 days from the date of such filing; (v) the filing of an answer by the
entity admitting the material allegations of any such petition; (vi) the
appointment of a trustee, receiver or custodian for all or substantially all of
the assets of the entity unless such appointment is vacated or dismissed within
90 days from the date of such appointment but not less than five days before the
proposed sale of any assets of the entity; (vii) the insolvency of the entity or
the execution by the entity of a general assignment for the benefit of
creditors; (viii) the convening by the entity of a meeting of its creditors, or
any class thereof, for purposes of effecting a moratorium upon or extension or
composition of its debts; (ix) the failure of the entity to pay its debts as
they mature; (x) the levy, attachment, execution or other seizure of
substantially all of the assets of the entity where such seizure is not
discharged within 30 days thereafter; (xi) the admission by the entity in
writing of its inability to pay its debts as

 

15



--------------------------------------------------------------------------------

they mature or that it is generally not paying its debts as they become due; or
(xii) the decree of the dissolution of the entity by the final judgment of a
court of competent jurisdiction.

“Bonus Year” shall mean any fiscal year of the Company.

“Change of Control of the Company” shall mean such time as (a) any Person other
than Parent or its direct or indirect subsidiaries shall become the beneficial
owner, directly or indirectly, of more than 50% of the then outstanding voting
control of the Company, (b) the Company sells or transfers all or substantially
all of its assets to any person other than Parent or any of its direct or
indirect subsidiaries or (c) there is a Bankruptcy involving the Company;
provided, however, that any transaction that also constitutes a Change of
Control of Parent shall not constitute a Change of Control of the Company.

“Change of Control of Parent” shall mean (a) the transfer of all or a majority
of the outstanding voting power of Parent or the merger or consolidation of
Parent with another entity, in each case, which results in the holders of the
voting power of Parent immediately prior to such transaction (or series of
transactions) holding less than 50% of the voting power of Parent or the
surviving or resulting entity, as the case may be, following such transaction,
(b) the sale or transfer by Parent of all or substantially all of its assets to
any Person other than its direct or indirect subsidiaries or (c) a Bankruptcy
involving Parent.

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended and any state law of similar effect.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

“Subsidiaries” means all persons and entities directly or indirectly controlled
by the Company, where control may be by either management authority or equity
interest.

SECTION 16. Source of Payments. All payments provided under this Agreement,
other than payments made pursuant to a plan which provides otherwise, shall be
paid in cash from the general funds of the Company, and no special or separate
fund shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.

SECTION 17. Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law or contract.

SECTION 18. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other, provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event

 

16



--------------------------------------------------------------------------------

that the Company shall hereafter effect a reorganization, consolidate with, or
merge into, any Person or transfer all or substantially all of its properties or
assets to any Person. This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.

SECTION 19. Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

SECTION 20. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

SECTION 21. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Executive at her
last known address on the books of the Company or, in the case of the Company,
at its principal place of business, attention of the General Counsel, with a
copy to Parent, attention of the Parent Designated Officer, or to such other
address as either party may specify by notice to the other actually received.

SECTION 22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment, including, without limitation, the Prior Agreement, but
excluding the Proprietary Agreements, the Side Letter, the Indemnification
Agreement, the Contribution Agreement, the LLC Agreement, and the License
Agreement.

SECTION 23. Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and, prior to the Effective Date, by
an expressly authorized representative of each of the Company and of Parent, who
shall be deemed to be a third party beneficiary to this Agreement in respect of
this Section 23 only to the same extent as if it were a signatory to this
Agreement through the Effective Date, and from and after the Effective Date,
signed by the Executive and by an expressly authorized representative of the
Company. If the Executive and the Company determine that any payments or
benefits payable under this Agreement intended to comply with
Sections 409A(a)(2), (3) and (4) of the Code do not comply with Section 409A,
the Executive and the Company agree to amend this Agreement, or take such other
actions as the Executive and the Company deem reasonably necessary or
appropriate, to comply with the requirements of Section 409A, the Treasury
Regulations thereunder (and any applicable transition relief) while preserving
the economic agreement of the parties. If any provision of the Agreement would
cause such payments or benefits to fail to so

 

17



--------------------------------------------------------------------------------

comply, such provision shall not be effective and shall be null and void with
respect to such payments or benefits, and such provision shall otherwise remain
in full force and effect.

SECTION 24. Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope , content or
interpretation of any provision of this Agreement or any agreement referenced
herein.

SECTION 25. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

SECTION 26. Arbitration. Except as otherwise expressly provided herein, any
dispute, controversy or claim between the parties arising under this Agreement
shall be settled by arbitration conducted in San Francisco, California in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in force (the “Rules”) and the laws of
the State of California. In the event that a party requests arbitration, it
shall serve upon the other party a written demand for arbitration stating the
substance of the controversy, dispute or claim, and the contention of the party
requesting arbitration. If possible, the arbitrator will be selected by mutual
agreement. If the parties do not select the arbitrator by mutual agreement, the
arbitrator shall be selected in accordance with the Rules of the American
Arbitration Association. The decision of the arbitrator shall be in writing and
shall set forth the basis therefore. The parties shall abide by all awards
rendered in the arbitration proceedings, and all such awards may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such award is sought. The Company shall pay the administrative
charges, arbitrator’s fees and related expenses of the arbitration, but each
party shall pay its own legal fees incurred in connection with such arbitration.
This shall not preclude either party from seeking injunctive relief in any court
having jurisdiction over the party against whom such injunction is sought, with
respect to any violation of this Agreement (including without limitation the
Proprietary Agreements) alleged to have occurred subsequent to the termination
of employment hereunder and which, if proved, would be of the sort likely to
cause harm as to which an award of money damages would not provide an adequate
remedy.

SECTION 27. Governing Law. This Agreement, the rights of the parties and all
claims, actions, causes of action, suits, litigation, controversies, hearings,
charges, complaints or proceedings arising in whole or in part under or in
connection herewith, will be governed by and construed in accordance with the
domestic substantive laws of the State of California.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY:   /s/ Leslie A. Blodgett     By:   /s/ Myles
McCormick   Leslie A. Blodgett     Name:   Myles McCormick

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Release of Claims

I understand and agree completely to the terms set forth in my Employment
Agreement dated as of January 14, 2010 (the “Agreement”).

I understand that this Release, together with the Agreement (including the
Proprietary Agreements), constitutes the complete, final and exclusive
embodiment of the entire agreement between Bare Escentuals, Inc., a Delaware
corporation (the “Company”) and me with regard to the subject matter hereof. I
am not relying on any promise or representation by the Company that is not
expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.

I hereby confirm my obligations under my Proprietary Agreements.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent, and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory and regulatory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party
(including, without limitation, the Indemnification Agreement), the charter,
bylaws, or operating agreements of the Company, or under applicable law; (2) any
rights or claims that I may have pursuant to any other agreements with the
Company or any of its Affiliates to which I am a party or a beneficiary thereof
relating to my status as a shareholder of the Company, intellectual property
rights or other matters not directly related to my employment with the Company,
including, without limitation, any rights or claims under the Contribution
Agreement, the License Agreement, the LLC Agreement and any Guarantee Agreements
ancillary to the foregoing agreements; or (3) any rights which are not waivable
as a matter of law. In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or the California
Department of Fair Employment and Housing, except that I hereby waive my right
to any



--------------------------------------------------------------------------------

monetary benefits or other personal relief in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release provided
that I do not revoke it (“Effective Date”).

I represent and warrant that I have not assigned any of the Released Claims
being released under this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown claims.

Nothing in this Release will be deemed or construed as an admission of
wrongdoing or liability on the part of the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign following my termination of
employment and return this Release to the Company so that it is received not
later than twenty-one (21) days following the date it is provided to me, and I
must not revoke it thereafter.

 

    Name:   Leslie A. Blodgett Date:  

 

2